20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 1 of
                                        52




 IT IS HEREBY ADJUDGED and DECREED that the
 below described is SO ORDERED.


 Dated: April 30, 2020

                                                ________________________________________
                                                           CRAIG A. GARGOTTA
                                                   UNITED STATES BANKRUPTCY JUDGE
 ______________________________________________________________


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

 IN RE:                                           §          CHAPTER 11
                                                  §
 LONE STAR BREWERY DEVELOPMENT, INC.,             §          BANKRUPTCY NO. 20-50058-CAG
                                                  §
 DEBTOR                                           §



             ORDER APPROVING EMERGENCY MOTION FOR AUTHORIZATION TO SELL
                   PROPERTY OF THE ESTATE PURSUANT TO 11 U.S.C. § 363


          Came on for consideration, the Emergency Motion for Authorization to Sell Property of the

 Estate Pursuant to 11 U.S.C. § 363 (the “Motion”). 1 Based on the representations made in the

 Motion, and arguments of counsel, and evidence presented at the hearing on the Motion (the “Sale

 Hearing”), the Court finds that (1) proper and adequate notice of the Motion has been given and

 no further notice is necessary and such was reasonably calculated to provide all interested parties




 1Capitalized terms unless otherwise defined herein shall have the meaning as ascribed to them in
 the Motion.
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 2 of
                                        52




 with timely and proper notice of the Sale and Sale Hearing; (2) it is in the best interest of the

 Debtor, its bankruptcy estate, and all creditors for the Debtor to enter into the Purchase and Sale

 Agreement (“Agreement”) with GrayStreet Acquisitions, LLC (“Buyer”), a true and correct copy

 of which is attached hereto and incorporated herein, as Exhibit 1, and the First Amendment to

 Agreement for Purchase and Sale of Real Property and Escrow Instructions, a true and correct

 copy of which is attached hereto and incorporated herein, as Exhibit 2, to sell the Property, as such

 term is defined in the Agreement, to Buyer in accordance with the terms of the Agreement (the

 “Sale”), and (3) based upon the record herein, after due deliberation, good and sufficient cause

 exists for the granting of the Motion as set forth herein. All Ordered paragraphs shall constitute

 findings of fact and/or conclusions of law or vice versa.

        IT IS, THEREFORE, ORDERED that the Motion is GRANTED as set forth herein.

        IT IS FURTHER ORDERED that pursuant to 11 U.S.C. §363(f), the Debtor is hereby

 authorized to enter into the Agreement and proceed to consummate the sale of the Property to

 Buyer for a purchase price of $14,450,000.

         IT IS FURTHER ORDERED that upon closing of the Sale, the Debtor is hereby

 authorized to pay (a) the allowed Secured Claim of BI 28, LLC, (b) the 2019 property taxes (if

 any), (c) the pro-rated 2020 property taxes attributable to the Debtor, (d) the commission owed to

 JLL from the sale of the Property, (e) Real Estate Lien securing cost of dangerous structure

 demolition in the amount of $4,818.00, in favor of the City of San Antonio, filed April 3, 2019 and

 recorded in Document Number 20190059533, Official Public Records, Bexar County, Texas, (f)

 Real Estate Lien securing cost for securing unoccupied building in the amount of $1,623.00, in

 favor of the City of San Antonio, filed January 9, 2020 and recorded in Document Number

 20200005707, Official Public Records, Bexar County, Texas and (g) all other closing costs.

                                             –2–
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 3 of
                                        52




         IT IS FURTHER ORDERED that the ad valorem taxes for year 2020 pertaining to the

 subject properties shall be prorated in accordance with the Purchase and Sale Agreement for the

 Property and, if not paid in full at closing, shall become the responsibility of the Purchaser and the

 2020 ad valorem tax lien shall be retained against the subject properties until said taxes are paid in

 full.

         IT IS FURTHER ORDERED that under section 363(m) of the Bankruptcy Code, Buyer

 is a good faith purchaser. The Buyer is not an “insider” or “affiliate” or the Debtor as those terms

 are defined in the Bankruptcy Code. Neither the Debtor nor the Buyer have engaged in any

 conduct that would cause or permit the Agreement to be avoided under section 363(n) of the

 Bankruptcy Code. The Buyer is entitled to all of the protections afforded under section 363(m) of

 the Bankruptcy Code.

         IT IS FURTHER ORDERED, that the consideration provided by the Buyer pursuant to

 the Agreement (i) is fair and reasonable, (ii) is the highest or otherwise best offer for the Property,

 (iii) will provide a greater recovery for the Debtor’s estate than would be provided by any other

 available alternative, and (iv) constitutes reasonable equivalent value (as those terms are defined

 in each of the Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act and section

 548 of the Bankruptcy Code) and fair consideration under the Bankruptcy Code and under the laws

 of the United States, any state, territory, possession or the District of Columbia. The Debtor’s

 determination that the Agreement constitutes the highest or otherwise best offer for the Property

 constitutes a valid and sound exercise of the Debtor’s business judgment. Approval of the Motion

 and Agreement, and the consummation of the transactions contemplated thereby, is in the best

 interests of the Debtor, its estate, creditors and other parties-in-interest including the equity

 owner(s) of the Debtor.

                                             –3–
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 4 of
                                        52




        IT IS FURTHER ORDERED that the Debtor has good and marketable title to the

 Property and is the lawful owner of the Property. Pursuant to section 363(f) of the Bankruptcy

 Code, the transfer of the Property to the Buyer will be, as of the closing of the Sale (the “Closing

 Date”), a legal, valid and effective transfer of the Property, which transfer vests or will vest the

 Buyer with all right, title, and interest of the Debtor to the Property free and clear of (i) all liens

 (as that term is defined in section 101(37) of the Bankruptcy Code), claims and encumbrances

 (including any right of first offer or refusal regarding or option to purchase any real property)

 relating to, accruing or arising any time prior to the Closing Date (collectively, the “Liens”) and

 (ii) all debts arising under, relating to or in connection with any act of the Debtor or claims (as that

 term is defined in section 101(5) of the Bankruptcy Code), liabilities, obligation, demands,

 guaranties, options, rights, contractual commitments, restrictions, interests and matters of any kind

 and nature, whether arising prior to or subsequent to the commencement of this case, and whether

 imposed by agreement, understanding, law, equity or otherwise. The conditions of section 363(f)

 of the Bankruptcy Code have been satisfied in full; therefore, the Debtor may sell the Property free

 and clear of any claim or interest in the Property.

        IT IS FURTHER ORDERED, that the Debtor may sell the Property free and clear of all

 Liens, claims and other interests of any kind or nature whatsoever against the Debtor, its estate or

 the Property because, in each case, one or more of the standards set forth in section 363(f)(1)-(5)

 of the Bankruptcy Code has been satisfied. Those holders of Liens and claims against the Debtor,

 its estate, or the Property, who did not object or who withdrew their objections to the Sale or the

 Motion are deemed to have consented pursuant to section 363(f)(2) of the Bankruptcy Code.

 Pursuant to sections 105(a), 363(b), and 363(f) of the Bankruptcy Code, the Debtor is authorized

 to transfer the Property to the Buyer, and such transfer shall (a) constitute a legal, valid, binding

                                              –4–
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 5 of
                                        52




 and effective transfer of the Property, (b) vest the Buyer with title to the Property and (c) upon the

 Debtor’s receipt of the Purchase Price, be free and clear of all Liens, claims and other interests of

 any kind or nature whatsoever, including but not limited to, successor or successor-in-interest

 liability and Claims, with such Liens, including mechanics, materialmen and subcontractor Liens

 and rights to receive payment of trust funds, claims and other interests to attach to the proceeds of

 the Sale in the order of their priority, with the same validity, force and effect which they now have

 as against the Property. Upon the closing of the Sale, the Buyer shall have good, marketable and

 valid title to and full possession of the Property, free and clear of any Liens, claims or interests,

 except as expressly provided in the Agreement. The provisions of this Order authorizing the Sale

 of the Property free and clear of Liens, claims and other interests of any kinds or nature whatsoever

 shall be self-executing, and neither the Debtor nor the Buyer shall be required to execute or file

 releases, termination statements, assignments, consents or other instruments in order to effectuate,

 consummate and implement the provisions of this Order, other than the documents referenced in

 the Agreement.

        IT IS FURTHER ORDERED that good and sufficient reasons for approval of the

 Agreement and the Sale of the Property have been articulated, and the Agreement and the Sale are

 hereby approved in all things. The relief requested in the Motion is in the best interests of the

 Debtor, its estate, its creditors and other parties-in-interest, including the equity owners of the

 Debtor. The Debtor has demonstrated (i) good, sufficient and sound business purposes and

 justifications for approving the Agreement, and (ii) compelling circumstances for the Sale outside

 of (a) the ordinary course of business, pursuant to section 363(b) of the Bankruptcy Code and (b)

 a plan of reorganization, in that, among other things, the immediate consummation of the Sale to

 the Buyer is necessary and appropriate to maximize the value of the Debtor’s estate and the Sale

                                             –5–
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 6 of
                                        52




 will provide the means for the Debtor to maximize distributions to its creditors and equity owners.

 The Sale does not constitute a sub rosa chapter 11 plan for which approval has been sought without

 the protections that a disclosure statement would afford.        The Sale neither impermissibly

 restructures the rights of the Debtor’s creditors nor impermissibly dictates a liquidating plan of

 reorganization for the Debtor.

        IT IS FURTHER ORDERED that to the extent permitted by section 525 of the

 Bankruptcy Code, no governmental unit may revoke or suspend any permit or license relating to

 the operation of the Property sold, transferred or conveyed to the Buyer on account of the filing or

 pendency of the Debtor’s chapter 11 case or the consummation of the Sale contemplated by the

 Agreement. Each and every federal, state, and local governmental agency or department is hereby

 authorized to accept any and all documents and instruments necessary and appropriate to

 consummate the Sale contemplated by the Agreement and this Order.

        IT IS FURTHER ORDERED that pursuant to sections 363(b) and (f) of the Bankruptcy

 Code, the Debtor is authorized and empowered to take any and all actions necessary or appropriate

 to (i) consummate to Sale to Buyer pursuant to and in accordance with the terms and conditions of

 the Agreement, (ii) close the Sale as contemplated by the Agreement and this Order, and (iii)

 execute and deliver, perform under, consummate, implement and fully close the Agreement,

 together with all additional instruments and documents that may be reasonably necessary or

 desirable to implement the same and the Sale.

        IT IS FURTHER ORDERED that except as expressly provided for in this Order or the

 Agreement, the Buyer shall not have any liability or other obligation of the Debtor arising under

 or related to the Property, and the Buyer is not a “successor” to the Debtor or its estate by reason

 of any theory of law or equity, and the Buyer shall not assume, nor be deemed to assume, or in any

                                            –6–
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 7 of
                                        52




 way be responsible for any liability or obligation of any of the Debtor and/or its estate under any

 theory of law or equity. Without limiting the generality of the foregoing, and except as otherwise

 specifically provided herein or in the Agreement, the Buyer shall not be liable for any claims

 against the Debtor or any of its respective predecessors or affiliates, and the Buyer shall have no

 successor, transferee or vicarious liabilities of any kind or character.

        IT IS FURTHER ORDERED that this Order shall be binding in all respects upon (a) the

 Debtor, (b) its estate, (c) all creditors of, and holders of equity interests in, the Debtor, (d) all

 holders or Liens, claims or other interests (whether known or unknown) in, against or on all or any

 portion of the Property, (e) the Buyer and all successors and assigns of the Buyer, (f) the Property

 and (g) any trustees, if any, subsequently appointed in the Debtor’s chapter 11 case or upon a

 conversion of this case to a case under chapter 7 of the Bankruptcy Code.

        IT IS FURTHER ORDERED that this Order shall take effect immediately and shall not

 be stayed pursuant to Bankruptcy Rules 6004(h), 6006(d), 7062, 9014, Federal Rule of Civil

 Procedure 62(a) or otherwise. The Debtor and the Buyer are authorized to close the Sale

 immediately upon entry of this Order or at such later time as provided in the Agreement. The 14

 day stay under Rule 6004(h) is hereby waived, such that Debtor may immediately proceed with

 selling the Property in accordance with the Agreement.

        IT IS FURTHER ORDERED that the Court shall retain jurisdiction to hear and determine

 all matters arising from the implementation of this Order.

                                                 ###



 Submitted by:

 Randall A. Pulman

                                             –7–
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 8 of
                                        52




 Texas State Bar No. 16393250
 rpulman@pulmanlaw.com
 Thomas Rice
 Texas State Bar No. 24025613
 trice@pulmanlaw.com
 Amber L. Fly
 Texas State Bar No. 24101761
 afly@pulmanlaw.com
 PULMAN, CAPPUCCIO & PULLEN, LLP
 2161 NW Military Highway, Suite 400
 San Antonio, Texas 78213
 www.pulmanlaw.com
 (210) 222-9494 (Telephone)
 (210) 892-1610 (Facsimile)

 ATTORNEYS FOR THE DEBTOR




                                       –8–
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 9 of
                                        52




                     EXHIBIT 1




 {EXHIBIT Letters}
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 10 of
                                        52



                        AGREEMENT FOR PURCHASE AND SALE
                    OF REAL PROPERTY AND ESCROW INSTRUCTIONS


          THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND
  ESCROW INSTRUCTIONS (“Agreement”) between Lone Star Brewery Development, Inc., and
  the parties that are signatory hereto as Seller (collectively, “Seller”), and GrayStreet Acquisitions,
  LLC, a Texas limited liability company, or its assigns (“Buyer”), is made and entered into as of
  the Effective Date (as defined below).

                                                 Recitals

          A.      Seller owns certain tracts of real property consisting of approximately thirty-two
  (32) acres of land and a complex of historic structures formerly housing the Lone Star Brewery
  just south of downtown San Antonio, Texas, more specifically described in Exhibit A attached
  hereto and incorporated herein for all purposes (the “Land”).

        B.      Subject to the terms and conditions set forth below, Seller desires to sell to Buyer,
  and Buyer desires to purchase from Seller, the Property (as hereinafter defined).

          C.      For purposes of this Agreement, the “Effective Date” shall be the date upon which
  the Title Company acknowledges receipt of a fully executed original of this Agreement executed by
  both Seller and Buyer.

                                                Agreement

          NOW, THEREFORE, in consideration of the mutual covenants, promises and agreements
  herein contained, and other good and valuable consideration, the receipt and sufficiency of which
  are hereby acknowledged, the parties agree as follows:

  1.       Purchase and Sale. The above “Recitals” are hereby incorporated into this Agreement as
  if fully set forth herein. Seller hereby agrees to sell to Buyer, and Buyer hereby agrees to purchase
  from Seller, the Property on the terms and conditions set forth herein. The purchase and sale
  includes all of the following (hereinafter sometimes collectively referred to as the “Property”):

           1.1.   The Land described on Exhibit A attached hereto and incorporated herein for all
  purposes, together with all structures, buildings, improvements and fixtures affixed or attached
  thereto (the “Improvements”) and all easements and rights appurtenant thereto, including, without
  limitation: (i) all easements, privileges, tenements, hereditaments, appurtenances and rights
  belonging or in any way appurtenant to such real property; (ii) any strip or gore or any land lying
  in the bed of any street, road, alley or right-of-way, open or closed, adjacent to or abutting such
  real property (and all of Seller’s right, title, and interest in and to any awards made, or to be made
  in lieu thereof, and in and to any unpaid awards for damage to the Land by reason of a change of
  grade thereof); and (iii) any and all of Seller’s right, title, and interest in and to, the extent
  transferable, air rights, subsurface rights, development rights, and water rights permitting to such
  real property, utility capacity, governmental approvals, licenses, and permits (including all water,


  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 1 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 11 of
                                        52



  sewer, and drainage capacity currently held by Seller) (all of the foregoing being collectively
  referred to herein as the “Real Property”);

         1.2.    All of Seller’s right, title and interest, if any, in any items of personal property of
  every kind and character (the “Personalty”) owned by Seller and located in or used in connection
  with the Real Property and the operation thereof, if any;

          1.3.     To the extent transferable, all of Seller’s right, title and interest, if any, in any and
  all plans and specifications, architectural and engineering drawings, surveys, environmental
  studies, soil studies, substrata studies of the Property;

         1.4.    To the extent transferable, all of Seller’s right, title, and interest, if any, in and to
  all warranties, guaranties, and trade names relating to the Land, the Improvements, and the
  Personalty and the operation thereof;

          1.5.    To the extent transferable, any and all building permits, certificates of occupancy
  and other certificates, permits, consents, authorizations, variances or waivers, dedications,
  subdivision maps, licenses and approvals from any governmental or quasi-governmental agency,
  department, board, commission, bureau or other entity or instrumentality relating to the Property
  (collectively, the “Permits”);

         1.6.    All of Seller’s right, title, and interest in and to any oil, gas, and other minerals in,
  under, and that may be produced from the Land, regardless of whether or not the minerals are
  considered part of the surface estate or part of the mineral estate; and

         1.7.   All other rights, privileges, and appurtenances owned by Seller that relate in any
  way to the above-described properties.

          For the avoidance of doubt, any and all service contracts entered into by Seller relating to
  the operation of the Property as of the Effective Date or entered into by Seller in accordance with
  this Agreement prior to Closing, including Seller’s insurance and Seller’s asset and property
  management agreements (collectively, the “Contracts”), shall all be terminated at Closing and
  not assumed by Buyer and shall not comprise a part of the Property. Seller shall, at Closing, provide
  to Buyer evidence of notices of termination with regard to the Contracts.

  2.    Purchase Price. Subject to the charges, prorations and other adjustments set forth in this
  Agreement, the purchase price for the Property shall be Seventeen Million Two Hundred Fifty
  Thousand and No/100 Dollars ($17,250,000.00) (“Purchase Price”), payable as follows:

          2.1.   Deposit. Within three (3) Business Days after the Effective Date, Buyer shall
  deposit into Escrow (as hereinafter defined) the amount of Five Hundred Seventeen Thousand
  Seven Hundred and No/100 Dollars ($517,700.00) (together with any interest thereon, the
  “Deposit”), in the form of a wire transfer payable to Chicago Title Insurance Company, Attn:
  Douglas W. Becker, 15727 Anthem Parkway, Suite 210, San Antonio, Tx, 78249 (“Escrow
  Holder”). Escrow Holder shall place the Deposit into an interest-bearing money market account
  at a bank or other financial institution reasonably satisfactory to Buyer; provided, however, that
  the Escrow Holder shall invest the Deposit only in a manner that will allow the Escrow Holder to

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                      Page 2 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 12 of
                                        52



  disburse the Deposit on one (1) days’ notice. All interest or other earnings on the Deposit shall be
  and remain Buyer’s sole property. If this Agreement is consummated, then the Deposit must be
  applied against the total cash Purchase Price to be paid by Buyer at the Closing. In the event Buyer
  does not deliver a Termination Notice, the Deposit is non-refundable to Buyer, except as expressly
  provided otherwise herein. In the event Buyer delivers a Termination Notice pursuant to any
  express termination right set forth herein, the Escrow Holder shall immediately release the Deposit
  to Buyer, without the necessity of any further written authorization to release the Deposit from
  Seller.

         2.2.    Deposit of the Balance of the Purchase Price at Closing. At Closing, in accordance
  with Section 6.3.2 below, Buyer shall deposit into Escrow the balance of the Purchase Price
  (subject to adjustments and prorations as set forth herein) by wire transfer payable to Escrow
  Holder.

           In addition, Seller acknowledges receipt of the sum of One Hundred and No/100 Dollars
  ($100.00) cash (the “Independent Consideration”) from Buyer, as independent consideration for
  Seller’s execution of this Agreement. The parties have bargained for that amount as consideration
  for Buyer’s exclusive and unrestricted option to purchase the Property pursuant to this Agreement
  and for Seller’s execution of this Agreement, in addition to other consideration described in this
  Agreement. If this Agreement is consummated, then the Independent Consideration will be
  applied toward the cash portion of the Purchase Price paid by Buyer. If this Agreement is
  terminated because of a default by Seller, then Seller must immediately return the Independent
  Consideration to Buyer. If this Agreement is terminated for any reason other than a default by
  Seller, then Seller may retain the Independent Consideration.

          Seller acknowledges and agrees that (i) Seller shall cause Buyer’s good faith bidder deposit
  in the amount of One Hundred Thousand and No/100 Dollars (the “Good Faith Bidder Deposit”),
  which was previously deposited with Seller’s counsel, Pulman Capuccio & Pullen, LLP, to be
  returned to Buyer on the Effective Date, and (ii) the Good Faith Bidder Deposit shall not comprise
  part of the Deposit.

  3.      Title to Property. Within ten (10) days of the Effective Date, Seller shall provide to Buyer:
  (i) a current preliminary title report or title commitment (the “Title Report”) for the issuance of
  an extended coverage owner’s T-1 policy of title insurance, together with such endorsements as
  may be commercially available and reasonably requested by Buyer, underwritten by Fidelity
  National Title or its affiliates, including Chicago Title Insurance Company (the “Title Policy”),
  to Buyer from Escrow Holder (sometimes referred to herein as the “Title Company”), together
  with legible copies of all documents constituting exceptions to the title as reflected in the Title
  Report (collectively with such Title Report being referred to hereinafter as the “Title
  Documents”); and (ii) an existing survey of the Real Property (the “Existing Survey”) to the
  extent there is one in Seller’s possession, at Seller’s expense; and (iii) copies of all documents in
  Seller’s possession pertaining to the development, ownership, or operation of the Property
  (collectively, the “Due Diligence Items”), including but not limited to, the specific items listed on
  Exhibit B attached hereto and made a part hereof for all purposes. On or before Closing, Seller
  shall deliver to Buyer and the Title Company a T-47 Affidavit, certifying that there have been no
  changes to the Property since the date of the Existing Survey, in a form acceptable to the Title
  Company sufficient to permit the Title Company to issue the “shortages in area” endorsement.

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                  Page 3 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 13 of
                                        52



  Notwithstanding the foregoing, if there is no Existing Survey, or, if Buyer otherwise elects in
  Buyer’s sole discretion, at Buyer’s expense, to obtain a new survey, then Buyer may cause a new
  ‘as-built’ survey of the Real Property to be performed during the Inspection Period (such revised
  or new survey being referred to herein as the “Survey”). Subject to Buyer’s and Seller’s reasonable
  approval as to the accuracy of the description, as and when the metes and bounds field note
  description from the Survey become available, the same be automatically substituted for the
  attached Exhibit A without the need for an amendment to this Agreement and shall be used in the
  Deed and Title Policy.

           If the Title Documents, Existing Survey or Survey, or Due Diligence Items reflect or
  disclose any defect, exception or other matter affecting the Property that is unacceptable to Buyer,
  Buyer shall provide Seller with written notice to Seller thereof at least seven (7) days prior to the
  expiration of the Inspection Period (whether one or more, “Buyer’s Objections”); provided,
  however, that Buyer shall not be required to object to any Mandatory Title Cure Items (as defined
  below) and Seller shall be required to cure all Mandatory Title Cure Items. In its sole discretion,
  upon written notice to Buyer, Seller may elect to cure or remove Buyer’s Objections, and, if Seller
  elects to cure or remove Buyer’s Objections, it shall be a condition precedent to Buyer’s obligation
  to acquire the Property that Seller cures Buyer’s Objections prior to Closing. Unless Seller
  provides written notice to Buyer within five (5) Business Days of receiving Buyer’s Objections
  that Seller intends to cure or remove Buyer’s Objections, Seller shall be deemed to have elected
  not to cure or remove Buyer’s Objections (other than the Mandatory Title Cure Items, which Seller
  shall be required to cure), and Buyer shall be entitled, as Buyer’s sole and exclusive remedy, either
  to: (i) terminate this Agreement and obtain a refund of the Deposit by providing written notice of
  termination to Seller prior to the expiration of the Inspection Period (whereupon Seller shall retain
  the Independent Consideration, Buyer shall return the Due Diligence Items, and neither Seller nor
  Buyer shall have any continuing rights or obligations hereunder other than Buyer’s indemnity of
  Seller as provided in Section 4.3 below); or (ii) waive Buyer’s Objections and close this transaction
  as otherwise contemplated herein. If Buyer fails to terminate this Agreement during the Inspection
  Period, all matters described in the Title Report and the Title Documents and/or shown on the
  Existing Survey, Survey, shall be deemed “Permitted Exceptions” except for Mandatory Title
  Cure Items. Notwithstanding anything herein to the contrary, under no circumstances shall Buyer
  be required to object to monetary liens for indebtedness, judgments, liens, mechanic liens or other
  monetary encumbrances or other matters shown on Schedule “C” of the Title Report (except for
  the lien or liens for taxes not yet due and payable), recorded documents pertaining to the tenancy
  in common ownership of Seller including any advisory or management agreement, any matters
  related to the bankruptcy proceedings affecting the Property, and any other matters Seller has
  agreed to cure in writing (collectively, the “Mandatory Title Cure Items”), which shall be
  released or satisfied by Seller at its expense prior to Closing and shall in no event be deemed
  Permitted Exceptions. To the extent the same is sufficient for the Title Company to issue to Buyer
  the Title Policy clear of any exceptions relating to bankruptcy proceedings or any debtor relief
  laws, Seller may satisfy the Mandatory Title Cure Items by obtaining an order from the Bankruptcy
  Court that any and all liens, claims, and interests attach only to the sale proceeds from the sale,
  rather than the Property, pursuant to 11 U.S.C. §365. Notwithstanding anything to the contrary
  in this Agreement, Seller shall have no obligation to cure any of Buyer’s Objections other than the
  Mandatory Title Cure Items.



  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                  Page 4 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 14 of
                                        52



           After the Effective Date, Seller will not intentionally or deliberately place on the Property
  any encumbrance (references to “encumbrance” include any lien, encumbrance, or other exception
  to title). Notwithstanding anything in this Agreement to the contrary, if between the delivery of
  Buyer’s Objections and the Closing Date, Buyer receives notice of any additional recorded liens,
  encumbrances, or other matters that are not reflected in the initial Title Documents, Existing
  Survey, or Survey (if applicable) (collectively, “New Matters”), Buyer may submit additional
  Buyer’s Objections to Seller objecting to any such New Matters within five (5) Business Days
  after its receipt of notice of any such New Matters. Seller shall use commercially reasonable
  efforts to remedy Buyer’s objections to any New Matters. Seller shall notify Buyer in writing
  within three (3) Business Days after receipt of any Buyer’s Objections covering any New Matters
  whether Seller elects to attempt to remove or otherwise cure the objection to such New Matters
  (the “New Matter Response”). If Seller provides such New Matter Response, it shall be a
  condition precedent to Buyer’s obligation to acquire the Property that Seller, at its sole cost and
  expense, shall be obligated to use reasonable efforts to remove or otherwise cure the objections set
  forth in such notice in a manner reasonably acceptable to Buyer on or before the Closing. If Seller
  (A) is unable or unwilling to remove or remedy such objections in a manner reasonably acceptable
  to Buyer on or before the Closing; (B) fails to timely deliver such New Matter Response to Buyer;
  or (C) notifies Buyer that Seller has elected not to remove or otherwise cure any objections to New
  Matters (other than the Mandatory Title Cure Items, which Seller shall be required to cure), then
  Buyer shall be entitled to (X) terminate this Agreement by written notice to Seller (whereupon the
  Deposit shall immediately be returned to Buyer, Seller shall retain the Independent Consideration,
  Buyer shall return the Due Diligence Items, and neither Seller nor Buyer shall have any continuing
  rights or obligations hereunder other than Buyer’s indemnity of Seller as provided in Section 4.3
  below); or (Y) accept the title that Seller can deliver and proceed to the Closing. The Closing shall
  be extended to the extent necessary to allow for Buyer’s objection to New Matters, Seller’s cure
  of objections to New Matters (to the extent Seller is required to do so under this Agreement), and
  Buyer’s right to terminate this Agreement with respect to Seller’s failure to cure objections to New
  Matters, within the periods set forth in this Section.

  4.           Inspections.

          4.1    Buyer shall have a non-exclusive license to enter and conduct such feasibility,
  engineering, market, economic, environmental, physical and any other studies of the Property that
  Buyer may deem necessary or advisable, in Buyer’s sole discretion (collectively, the
  “Inspections”) during the term of this Agreement, on the terms set forth in this Section 4.
  Notwithstanding the foregoing, Buyer shall not conduct invasive testing (other than “Phase II”
  environmental testing or geotechnical studies, which is hereby expressly permitted) without
  Seller’s prior written consent, which consent shall not be unreasonably withheld. Buyer must
  arrange all Inspections requiring physical entry onto the Property with Seller at least one (1) day
  in advance of any Inspections, which arrangements may be made orally or via email with Seller.

         At any time prior to Closing, Buyer shall be entitled to file applications with the City of
  San Antonio, County of Bexar and other applicable governing authorities to plat or replat and zone
  or rezone the Property in a manner acceptable to Buyer for its planned development, and to obtain
  all development commitments, entitlements, permits and approvals, or incentives as may be
  deemed necessary by Buyer in connection with its contemplated use and development of the
  Property, if any (all of the foregoing commitments, entitlements, permits, and approvals and
  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 5 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 15 of
                                        52



  incentives set forth hereinabove being collectively referred to herein as the “Approvals”), and
  Seller agrees to cooperate with Buyer and execute such documents as may be reasonably required
  in connection with the Approvals. Notwithstanding the foregoing, under no circumstances shall
  any such Approvals impose any burden or be binding upon the Property prior to Closing, nor shall
  the same impose any cost or liability on Seller.

          4.2      Buyer agrees to remove all debris and trash resulting from the Inspections and to
  remove all equipment and other materials used by Buyer or its agents within a reasonable period
  after the activity for which such equipment and other materials are used is completed. Buyer and
  its agents shall take all reasonably appropriate measures for the safety of persons and property on
  the Property related to the Inspections and shall comply with all applicable legal requirements.
  Buyer shall restore any damage to the Property resulting from the Inspections, including, but not
  limited to, repair of surface openings resulting from tests. In the event Buyer terminates this
  Agreement during the Inspection Period, then, upon Seller’s written request, Buyer shall promptly
  provide to Seller a copy of Buyer’s Reports (as hereinafter defined), subject to reimbursement as
  set forth in Section 5.2. Buyer agrees to promptly discharge any liens that may be imposed against
  the Property as a result of the Inspections.

          4.3      Buyer shall indemnify, save and hold Seller and Seller’s officers, agents,
  employees, directors, trustees, invitees, successors and assigns (collectively “Indemnitees”),
  harmless against all losses, costs, expenses, liabilities, claims, litigation, demands, proceedings
  and damages (including but not limited to reasonable attorney’s fees) suffered or incurred by Seller
  or any such Indemnitees, arising out of and limited to the Inspections; provided, however, that the
  foregoing indemnity shall exclude and Buyer shall not incur any liability due to (i) its discovery,
  without exacerbation, of the condition of any “hazardous substances”, any unfavorable test result
  or the discovery of any existing conditions of or affecting the Property, including, without
  limitation, any loss resulting from any decrease in the fair market value of all or any portion of the
  Property or the inability of Seller to market the Property due to any such discovery or unfavorable
  test result (so long as Buyer does not exacerbate any such condition), or (ii) any such loss, damage
  or claim if and to the extent caused by the sole negligence, gross negligence or reckless or willful
  misconduct of Seller or its respective agents, contractors, auditors, engineers, attorneys,
  employees, consultants and other representatives.

           4.4    To the extent Buyer intends to physically access the Property, Buyer shall maintain,
  and shall require any of its subcontractors and agents that intend to physically access the Property
  to maintain, insurance, as follows: Comprehensive General Liability or Commercial General
  Liability Insurance, with limits of not less than One Million Dollars ($1,000,000.00) combined
  single limit per occurrence and not less than Two Million Dollars ($2,000,000.00) on a general
  aggregate basis, for bodily injury, death and property damage. Each policy of insurance required
  hereunder shall name Seller as an additional insured. Further, each such policy of insurance shall
  state that such policy is primary and noncontributing with any insurance carried by Seller. A
  certificate, together with any endorsements to the policy required to evidence the coverage which
  is to be obtained hereunder, shall be delivered to Seller prior to entry on the Property. Any policies
  required by the provisions of this Section 4.4 may be made a part of a blanket policy of insurance
  with a “per project, per location endorsement” so long as such blanket policy contains all of the



  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 6 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 16 of
                                        52



  provisions required herein and does not reduce the coverage, impair the rights of the other party to
  this Agreement or negate the requirements of this Agreement.

          4.5     During the course of its performance of the Inspections, Buyer will acquire
  knowledge concerning the Property and Seller, and knowledge of other matters of a sensitive
  business nature, and Seller will acquire knowledge concerning Buyer, including the existence of
  this possible purchase/sale transaction, the terms of sale (including the Purchase Price) and other
  matters of a sensitive and confidential nature (collectively, “Privileged Information”). Except
  as described below, neither Buyer, nor Seller, nor Brokers, nor their agents shall disclose to any
  third party, publicize or suffer or permit any of their respective employees to so disclose or
  publicize any such Privileged Information, other than to directors, officers, employees, affiliates,
  agents, attorneys, accountants, auditors, prospective lenders, consultants, and others providing
  professional services, prospective investors or prospective purchasers and the Title Company, as
  necessary for Buyer’s inspection and analysis of the Property. In the event that any party believes
  in good faith that it is required by any legal requirement to disclose any such Privileged
  Information, then such party shall promptly notify the other parties of such belief and the reasons
  for such belief. If within ten (10) days after receipt of such notice, such party advises the party
  that sent the notice that it shall itself disclose the information, then such party shall not make such
  disclosure (unless either such party reasonably believes that it must disclose such information by
  law). If such party reasonably believes that such disclosure is required to be made in less than the
  ten (10) day period, then the notice to the other party shall so state and the party’s time to respond
  will be reduced accordingly. In no event shall Privileged Information include: (a) information
  which is or becomes generally available to the public other than as a result of a disclosure by a
  party; or (b) was known by a party on a non-confidential basis prior to its disclosure to a party.

           4.6    The obligations described in Sections 4.3 and 4.5 shall survive the Closing or any
  earlier termination of this Agreement for a term of one (1) year.

  5.           Approval.

          5.1.   Buyer shall have until 5:00 p.m. San Antonio, Texas time on May 1, 2020 (the
  “Inspection Period”) to review and approve or disapprove the Due Diligence Items, perform the
  Inspections and examine the condition of the Property. If the Due Diligence Items or the
  Inspections show any fact, matter or condition to exist with respect to the Property that is
  unacceptable to Buyer, in Buyer’s sole discretion, or if Buyer determines for any reason, or no
  reason at all, that Buyer does not desire to consummate the purchase and sale transaction
  contemplated by this Agreement, then Buyer shall be entitled, as its sole and exclusive remedy, to
  terminate this Agreement by providing written notice to Seller and Escrow Holder on or prior to
  the expiration of the Inspection Period (a “Termination Notice”), in which event Buyer shall
  receive back the Deposit, Seller shall retain the Independent Consideration, and neither Seller nor
  Buyer shall have any continuing rights or obligations hereunder other than Buyer’s indemnity of
  Seller as provided in Section 4.3 above. If Buyer fails to send a timely Termination Notice, the
  Due Diligence Items, Inspections and condition of the Property shall be deemed approved by
  Buyer; Buyer shall be deemed to have waived its right to terminate this Agreement pursuant to
  this Section 5.1; and the parties shall be obligated to close the transaction contemplated hereby,



  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 7 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 17 of
                                        52



  except as may otherwise be provided herein, and the Deposit shall become nonrefundable to Buyer
  (except in the event of a Seller default hereunder and as otherwise expressly provided herein).

          5.2.   Notwithstanding anything to the contrary contained in this Agreement, Buyer
  hereby agrees that, in the event this Agreement is terminated for any reason (other than a default
  by Seller), Buyer shall promptly, and at its sole expense, return to Seller all Due Diligence Items
  which have been delivered to Buyer no later than ten (10) days after the date that this Agreement
  is terminated; and, upon Seller’s written request and payment to Buyer of fifty percent (50%) of
  the costs incurred by Buyer of Buyer’s Reports (defined below), deliver to Seller copies of the
  following reports, to the extent Buyer has in fact obtained the same: (1) the Title Report; (2) the
  Survey; (3) a current Phase I environmental site assessment report; (4) a zoning report; and (5) a
  current property condition report (“Buyer’s Reports”), subject to restrictions on Buyer’s ability
  to make any such materials available to Seller that are imposed in any agreement with a third party
  consultant preparing any such reports or materials; provided, however, that delivery of Buyer’s
  Reports by Buyer shall be made on an AS-IS basis, without warranty or representation whatsoever,
  express or implied, including, without limitation, any warranty or representation as to ownership,
  accuracy, adequacy or completeness thereof or otherwise. Buyer shall cooperate with Seller at no
  expense to Buyer in order to obtain a waiver of any such restrictions.

  6.           Escrow.

          6.1    Instructions. The purchase and sale of the Property shall be consummated through
  an escrow (“Escrow”) to be opened with Escrow Holder. This Agreement shall be considered as
  the escrow instructions between the parties, with such further instructions as Escrow Holder may
  reasonably require in order to clarify its duties and responsibilities. If Escrow Holder shall
  reasonably require further escrow instructions, Escrow Holder may prepare such instructions on
  its usual form. Such reasonable further instructions shall be promptly signed by Buyer and Seller
  and returned to Escrow Holder within three (3) Business Days of receipt thereof. In the event of
  any conflict between the terms and conditions of this Agreement and such further instructions, the
  terms and conditions of this Agreement shall control.

          6.2      Closing. Escrow shall close (the “Closing”) at the offices of the Title Company on
  the later of (i) the seventh (7th) day following the expiration of the Inspection Period, or (ii) the
  fifteenth (15) day following the date of the Bankruptcy Approval (as defined below) (the “Closing
  Date”).

         6.3     Buyer Required to Deliver. Buyer shall deliver to Escrow, on or before the Closing
  Date except as specified in Section 6.3.1 the following:

                     6.3.1. Within three (3) Business Days after the Effective Date, the Deposit;

                  6.3.2 On or before 1:00 p.m. Central Standard Time, as applicable, on the Closing
  Date, the balance of the Purchase Price (less the Deposit), subject to the closing adjustments,
  credits and prorations contemplated hereby; provided, however, that, notwithstanding anything to
  the contrary in this Agreement, if Buyer fails to make such delivery by 1:00 p.m. Central Standard
  Time, as applicable, but nevertheless makes such delivery on the Closing Date, then the same shall

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                  Page 8 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 18 of
                                        52



  not be a default hereunder and prorations shall be recalculated in accordance with Section 6.7
  below and for purposes of prorations, the Closing Date shall be deemed the next Business Day;

                6.3.3 On or before the Closing Date, such other documents as Title Company may
  reasonably require from Buyer in order to issue the Title Policy;

                  6.3.4 Two (2) original counterparts executed by Buyer of the Closing Statement
  (as defined in Section 6.7.2 below); provided, however that such executed Closing Statement may
  be transmitted by facsimile and/or e-mail so long as two (2) original counterparts are deposited
  with Federal Express or other nationally recognized overnight delivery service on the Closing Date
  for delivery to Escrow Holder the next Business Day, if required by Escrow Holder; and

                  6.3.5 All documents required by Buyer’s Lender, if any (as hereinafter defined),
  its counsel or the Escrow Holder.

        6.4.    Seller Required to Deliver. On or before the Closing Date, Seller shall deliver to
  Escrow (unless otherwise noted) the following:

                 6.4.1. A duly executed and acknowledged special warranty deed, conveying
  indefeasible fee simple title to the Property in favor of Buyer or Buyer’s nominee (the “Deed”),
  free and clear of all liens and encumbrances except for the Permitted Exceptions, if any, in the
  form attached hereto as Exhibit C and incorporated herein for all purposes;

                6.4.2. An executed certificate of non-foreign status, in the form attached hereto as
  Exhibit D and incorporated herein for all purposes;

                6.4.3. Two (2) original counterparts executed by Seller of the Bill of Sale and
  Assignment and Assumption Agreement, in the form attached hereto as Exhibit E and
  incorporated herein for all purposes;

                 6.4.4. Two (2) original counterparts executed by Seller of the Closing Statement;
  provided, however, that such executed Closing Statement may be transmitted by facsimile and/or
  e-mail so long as two (2) original counterparts are deposited with Federal Express or other
  nationally recognized overnight delivery service on the Closing Date for delivery to Escrow Holder
  the next Business Day, if required by Escrow Holder;

                  6.4.5. Such other documents as Title Company may reasonably require from
  Seller in order to issue the Title Policy, including, without limitation, an Affidavit and Agreement
  Relating to Unpaid Bills or Claims in a form satisfactory to the Title Company and Buyer,
  certifying that there are no unpaid bills or claims relating to the Property as of the Closing Date
  except as specified and indemnifying Buyer with respect to bills or claims unpaid as of the Closing
  Date;

                 6.4.6. Seller shall make available at the Property, all keys to all buildings and other
  improvements located on the Property, all keying charts related to the Property, combinations to
  any safes thereon, and security devices therein in Seller’s possession;

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 9 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 19 of
                                        52




              6.4.7. Seller shall make available at the Property all records and files relating to
  the management or operation of the Property; and

                6.4.8 Seller shall deliver to Buyer possession of the Property, subject only to the
  Permitted Exceptions.

          6.5.    Buyer’s Costs. Buyer shall be responsible for payment of Buyer’s Reports and any
  other costs of Buyer’s investigations if the Closing does not occur. In the event the Closing occurs,
  Buyer shall pay the following:

                      6.5.1. Any closing costs in connection with the financing of the purchase of the
                             Property;

                      6.5.2. The costs of Buyer’s investigations, including Buyer’s Reports;

                      6.5.3. Survey (if requested by Buyer);

                      6.5.4. One-half of all of Escrow Holder’s fees, costs and expenses;

                      6.5.5. Recording Fees;

                      6.5.6. Title Policy Endorsements; and

                      6.5.7. Buyer’s attorneys’ fees.

               6.6. Seller’s Costs. Seller shall pay the following:

                      6.6.1. One-half of all of Escrow Holder’s fees, costs and expenses;

                      6.6.2. Title Company’s basic premium for the TLTA Title Policy;

                      6.6.3. All documentary or other transfer taxes applicable to the sale;

                      6.6.4. The commission payable to Brokers; and

                      6.6.5. Costs of Seller’s counsel.

               6.7. Prorations.

                 6.7.1. Items to be Prorated. The following shall be prorated between Seller and
  Buyer as of the Closing Date with Buyer being deemed the owner of the Property as of the Closing
  Date:

                  6.7.1.1.       Taxes and Assessments. Taxes shall be prorated as follows: All
  non-delinquent real property taxes, assessments and other governmental impositions of any kind
  or nature, including, without limitation, any special assessments or similar charges (collectively,

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                     Page 10 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 20 of
                                        52



  “Taxes”), which relate to the tax year within which the Closing occurs shall be pro-rated based
  upon the actual number of days in the tax year. The proration for Taxes shall be based upon the
  most recently issued tax bill for the Property and shall be calculated based upon the maximum
  early payment discount available. Upon the Closing, Buyer shall be responsible for Taxes payable
  from and after the Closing. Upon the Closing, Seller shall be responsible for Taxes payable with
  respect to the period prior to the Closing. In no event shall Seller be charged with or be responsible
  for any increase in Taxes for any period following Closing resulting from the sale of the Property
  to Buyer in this transaction or from any improvements made or leases entered into after the
  Closing; provided, however, that Seller shall be responsible for and shall indemnify Buyer against
  any and all rollback taxes and other taxes assessed from and after Closing which are attributable
  to the period prior to Closing due to a change in land use, ownership or otherwise. In the event
  rollback taxes will be assessed, Seller shall pay or escrow with the Title Company for payment to
  the applicable taxing authority an amount determined by the Title Company to be sufficient for
  payment in full of the rollback taxes assuming a change in use of the Property by Buyer at Closing.
  With respect to all periods for which Seller has paid Taxes Seller hereby reserves the right to
  institute or continue any proceeding or proceedings for the reduction of the assessed valuation of
  the Property, and, in its sole discretion, to settle the same, as long the same does not encumber the
  Property or result in any lien on the Property and is paid under protest, bonded or otherwise secured
  by Seller. As long the same does not encumber the Property or result in any lien on the Property,
  Seller shall have the sole authority to control the progress of, and to make all decisions with respect
  to, such proceedings but shall provide Buyer with copies of all communications with the taxing
  authorities. All net tax refunds and credits which are attributable to any period prior to the Closing
  which Seller has paid or for which Seller has given a credit to Buyer shall belong to and be the
  property of Seller. All net tax refunds and credits attributable to any period on the date of and
  subsequent to the Closing shall belong to and be the property of Buyer. As long the same does not
  encumber the Property or result in any lien on the Property, Buyer agrees, at no cost or expense to
  Buyer, to cooperate with Seller in connection with the prosecution of any such proceedings and to
  take all reasonable steps, whether before or after the Closing, as may be reasonably necessary to
  carry out the intention of this Subsection 6.7.1.1, including the delivery to Seller, upon demand,
  of any reasonably necessary books and records, including receipted tax bills and cancelled checks
  used in payment of such Taxes, the execution of reasonable consents or other documents, and the
  undertaking of any reasonable acts necessary for the collection of such refund by Seller; and

                  6.7.1.2.       Operating Expenses. All operating expenses (but excluding all
  charges under the Contracts which will be Seller’s sole responsibility), if any, shall be prorated,
  and as to each service provider, operating expenses payable or paid to such service provider in
  respect to the billing period of such service provider in which the Closing occurs (the “Current
  Billing Period”), shall be prorated on a per diem basis based upon the number of days in the
  Current Billing Period prior to the Closing and the number of days in the Current Billing Period
  on and after the Closing, and assuming that all charges are incurred uniformly during the Current
  Billing Period.

                  6.7.2. Closing Statement. Prior to the Closing Date, Seller and Escrow Holder
  shall jointly prepare a closing statement (the “Closing Statement”) which shall set forth the costs
  payable herein and the prorations and credits provided herein and elsewhere in this Agreement.



  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                  Page 11 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 21 of
                                        52



  The prorations and credits set forth in the Closing Statement which is signed by each party and
  delivered at Closing shall be final.

                  6.7.3. Items Not Prorated. Seller and Buyer agree that (i) on the Closing, the
  Property will not be subject to any financing arranged by Seller; (ii) none of the insurance policies
  relating to the Property will be assigned to Buyer, and Buyer shall responsible for arranging for its
  own insurance effective immediately after the Closing Date; (iii) utilities, including telephone,
  electricity, water and gas, shall be read on the Closing Date, and Buyer shall be responsible for all
  the necessary actions needed to arrange for utilities to be transferred to the name of Buyer
  immediately after the Closing Date, including the posting of any required deposits, and Seller shall
  be entitled to recover and retain from the providers of such utilities any refunds or overpayments
  to the extent applicable to the period prior to the Closing Date, and any utility deposits which it or
  its predecessors may have posted; and (iv) the Contracts shall not be assumed by Buyer and charges
  under the Contracts which will be Seller’s sole responsibility. Accordingly, there will be no
  prorations for debt service, insurance or utilities. In the event a meter reading is unavailable for
  any particular utility, such utility shall be prorated in the manner provided in Section 6.7.1.2.

                 6.7.4. Indemnification. Buyer and Seller shall each indemnify, protect, defend
  and hold the other harmless from and against any claim in any way arising from the matters for
  which the other receives a credit or otherwise assumes responsibility pursuant to this Section 6.7.

                 6.7.5. Post-Closing Permit Transfer. Seller, at Buyer’s sole cost and expense, shall
  reasonably cooperate with Buyer post-closing to transfer any Permits that could not be transferred
  at Closing, despite Seller’s commercially reasonable efforts to transfer the same at Closing.

                  6.7.6. Survival. This Section 6.7 shall survive the Closing for a period of one (1)
  year.

  7.      Representations, Warranties, and Covenants.

          7.1    Representations of Seller. Seller represents to Buyer that the facts recited below
  are true and accurate and that if Seller discovers before the Closing Date that one or more of these
  facts are untrue or inaccurate, then it will inform Buyer in writing of its discovery before the
  Closing. Buyer’s obligation to consummate this transaction is contingent upon the lack of any
  material variance in the truth and accuracy of all these facts as of the Closing Date, regardless of
  whether Seller had no knowledge of the untruth or inaccuracy of representations or warranties
  made to the best of Seller’s knowledge. Any examination or investigation of the Property or of
  the related operational information by or on behalf of Buyer shall not in any way modify, affect,
  or diminish the representations and warranties of Seller contained in this Agreement. Seller’s
  representations and warranties shall survive the Closing except to the extent that Seller gives Buyer
  written notice before the Closing of the untruth or inaccuracy of any representation or warranty,
  and Buyer nevertheless elects to close this transaction. Seller hereby represents and warrants as of
  the date hereof and as of the Closing Date to Buyer as follows (which representations and
  warranties shall expressly survive Closing):




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 12 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 22 of
                                        52



                 7.1.1. Subject to receipt of the approval described in Section 10.1.3, Seller has full
  power and authority to enter into this Agreement, to perform this Agreement and to consummate
  the transactions contemplated hereby. This Agreement is a legal, valid and binding obligation of
  Seller, enforceable against Seller in accordance with its terms, subject to the effect of applicable
  bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar laws affecting
  the rights of creditors generally, but subject to Seller’s obligation to obtain the Bankruptcy
  Approval as set forth in Section 10.1.3 below;

                 7.1.2. Seller is not a “foreign person” within the meaning of Section 1445(f) of
  the Internal Revenue Code of 1986, as amended (the “Code”);

                 7.1.3. The execution, delivery and performance by Seller of this Agreement, and
  all other agreements, instruments and documents referred to or contemplated herein or therein do
  not require the consent, waiver, approval, license or authorization of any person (except as
  described in Section 10.1.3) or public authority which has not been obtained and do not and will
  not contravene or violate (with or without the giving of notice or the passage of time or both), the
  organizational documents of Seller or any judgment, injunction, order, law, rule or regulation
  applicable to Seller;

                   7.1.4. Except as included in the Due Diligence Items, there are no leases or
  occupying agreements (or any amendments or supplements thereto) encumbering, or in force with
  respect to, the Property. There are no adverse parties in possession of the Property or of any part
  thereof and no parties in possession thereof. No party has been granted any license, lease, or other
  right relating to the use or possession of the Land or Improvements;

                  7.1.5. The Property will be transferred to Buyer free and clear of any management,
  service or other contractual obligations, including the Contracts. From the date of execution of this
  Agreement through the date of Closing, Seller will not enter into any oral or written agreements
  affecting the Property which might become binding on Buyer or the Property at or after Closing
  and none affect the Property on the Effective Date, other than the Contracts, which will be
  terminated by Seller and will not encumber the Property as of Closing.

                7.1.6. Seller has not received any actual written notice of any pending or
  threatened condemnation of all or any portion of the Property;

                 7.1.7. Except as set forth in Section 10.1.3 of this Agreement, Seller has not
  received actual written notice of any litigation that is currently pending or threatened with respect
  to the Property;

                  7.1.8. Except as set forth in the Due Diligence Items, Seller has not received any
  actual written notice from any governmental authority that all or any portion of the Property is
  presently in material violation of any applicable building codes or any applicable environmental
  law (relating to clean-up or abatement), zoning law or land use law, or any other applicable local,
  state or federal law or regulation relating to the Property;




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 13 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 23 of
                                        52



                  7.1.9. Seller is not knowingly acting, directly or indirectly for or on behalf of any
  person, group, entity or nation named by any Executive Order of the United States Treasury
  Department as a terrorist, “Specially Designated National and Blocked Person” or other banned or
  blocked person, entity, or nation pursuant to any law that is enforced or administered by the Office
  of Foreign Assets Control, or engaging in, instigating or facilitating this transaction for or on behalf
  of any such person, group, entity or nation; and to Seller’s knowledge, Seller is not engaging in
  this transaction, directly or indirectly in violation of any laws relating to drug trafficking, money
  laundering or predicate crimes to laundering money;

                  7.1.10. Seller has, in effect, casualty insurance covering the Property, in amounts
  sufficient to repair and restore the Property to the condition existing on the Effective Date;

                7.1.11. Seller has received no written notice and otherwise has no knowledge of
  any pending improvement liens or special assessments to be made against the Property by any
  governmental authority or any tax incentives, rebates or abatements affecting the Property;

                  7.1.12. Seller has not entered into any outstanding construction contracts regarding
  the Property. No work has been performed or is in progress by Seller on the Property, and no
  materials have been delivered to the Property that might give rise to mechanic’s, materialman’s,
  or other liens against all or any part of the Property.


                 7.1.13. There are no outstanding options, contracts, or other obligations for the sale,
  exchange, or transfer of all or any part of the Property or the business operated thereon, including,
  without limitation, any rights of first refusal or rights of first offer.

  Whenever the term “to Seller’s knowledge” or similar language is used herein with respect to the
  existence or absence of facts, it signifies that Seller has not undertaken any independent
  investigation of facts, but instead has based Seller’s representation solely upon the current actual
  knowledge of Keith Smith, Seller’s manager (who is the representative of Seller with the best
  knowledge of the Property, and who assumes no personal liability of any kind by virtue of this
  Agreement or the Seller representations contained herein unless such individual is intentionally
  misleads Buyer or such conduct rises to the level of fraud or willful misconduct), and Seller
  disclaims any obligation to conduct any independent investigation with respect to such matters.

               8.1.   Approval of Property; Limitations on Seller Representations and Warranties.

                 8.1.1. Except as is specifically provided in this Agreement, Seller makes no
  representations or warranties as to the truth, accuracy, completeness, methodology of preparation
  or otherwise concerning any engineering or environmental reports, audits, the materials prepared
  by Seller or any other materials, data or other information whatsoever supplied to Buyer in
  connection with Buyer’s inspection of the Property; provided that Seller has no actual knowledge
  of the inaccuracy of such materials or information. It is the parties’ express understanding and
  agreement that such materials are provided only for Buyer’s convenience in making its own
  examination and determination prior to the expiration of the Inspection Period as to whether it
  wishes to purchase the Property, and, in doing so, except as is specifically provided in this

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 14 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 24 of
                                        52



  Agreement , Buyer shall rely exclusively on its own independent investigation and evaluation of
  every aspect of the Property and not on any materials supplied by Seller. Except as may be
  specifically provided elsewhere in this Agreement, Buyer expressly disclaims any intent to rely on
  any such materials provided to it by Seller in connection with its inspection and agrees that it shall
  rely solely on its own independently developed or verified information. Except with respect to all
  obligations in this Agreement (including, without limitation, Seller’s express representations and
  warranties in Section 7 above) that are expressly stated to survive Closing (collectively, the
  “Surviving Obligations”), except the special warranty of title contained in the Deed, except in
  the event of a breach of the indemnity contained in Section 24 below, except with respect to pro-
  rations set forth in Section 6.7 above, and except in the event of fraud or fraudulent
  misrepresentation by Seller, Buyer hereby releases Seller and its agents, representatives and
  employees from any and all claims, demands and causes of action, past, present and future that
  Buyer may have relating to (i) the condition of the Property at any time, before or after the Closing,
  including, without limitation, the presence of any hazardous materials; or (ii) any other matter
  pertaining to the Property. This release shall survive the Closing or the termination of this
  Agreement.

                   8.1.2. In the event of any material breach by Seller of any of the representations
  or warranties included in this Agreement which is discovered by Buyer prior to Closing, Buyer’s
  sole remedy shall be either: (i) to give written notice to Seller describing such breach and stating
  that, if Seller is unable to cure the breach within seven (7) days, Buyer may elect in writing to
  terminate this Agreement whereupon this Agreement shall be canceled and the Deposit shall be
  paid to Buyer, and Seller shall pay to Buyer within five (5) Business Days for Buyer’s Reports
  pursuant to Section 5.2, and, thereafter, neither Seller nor Buyer shall have any continuing
  obligations hereunder except as otherwise expressly set forth herein; or (ii) waive such breach and
  proceed with the Closing.

                  8.1.3. In the event of any material breach by Seller of any of such representations
  or warranties or any other material breach by Seller of any other provision of this Agreement or
  any agreement delivered in connection herewith discovered after Closing, Seller shall be liable
  only for direct and actual damages suffered by Buyer on account of Seller’s breach, up to the
  applicable limits described hereunder, and shall in no event be liable for consequential or punitive
  damages. Excluding any intentional breaches of Seller or fraud or fraudulent misrepresentation by
  Seller, and excluding a breach of the special warranty of title contained in the Deed, and excluding
  a breach of the indemnity contained in Section 24 below, and excluding any pro-ration set forth in
  Section 6.7 above, any other liability of Seller hereunder for breach of any such representations or
  warranties discovered after Closing shall be limited to (a) claims in excess of an aggregate of Ten
  Thousand No/100 Dollars ($10,000.00) and (b) a maximum aggregate cap of Five Hundred
  Thousand and No/100 Dollars ($500,000.00). Seller’s representations and warranties set forth in
  Section 7.1 and the other Surviving Obligations of Seller, if any, shall survive the Closing for a
  period of nine (9) months. Any claim whatsoever against Seller regarding a breach of any such
  representations or warranties discovered after Closing must be asserted by written notice to Seller
  and commencement of a legal action, all within two (2) years following Closing, otherwise such
  claim is forever barred and waived, notwithstanding any longer period that would otherwise be
  available under any applicable statute of limitations. In no event shall either party be liable for



  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 15 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 25 of
                                        52



  any indirect or consequential damages on account of its breach of any representation or warranty
  contained in this Agreement.

                  8.1.4. Approval of Property. The consummation of the purchase and sale of the
  Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that it has had an
  adequate opportunity to make such legal, factual and other inspections, inquiries and investigations
  as it deems necessary, desirable or appropriate with respect to the Property. Except as expressly
  provided in this Agreement or the Closing documents, Buyer shall not be entitled to and shall not
  rely upon, Seller or Seller’s agents with regard to, and Seller will not make any representation or
  warranty with respect to: (i) the quality, nature, adequacy or physical condition of the Property
  including, but not limited to, the structural elements, foundation, roof, appurtenances, access,
  landscaping, parking facilities or the electrical, mechanical, HVAC, plumbing, sewage or utility
  systems, facilities or appliances at the Property, if any; (ii) the quality, nature, adequacy or physical
  condition of soils or the existence of ground water at the Property; (iii) the existence, quality,
  nature, adequacy or physical condition of any utilities serving the Property; (iv) the development
  potential of the Property, its habitability or merchantability or the fitness, suitability or adequacy
  of the Property for any particular purpose; (v) the zoning or other legal status of the Property; (vi)
  the Property or its operations’ compliance with any applicable codes, laws, regulations, statutes,
  ordinances, covenants, conditions or restrictions of any governmental or quasi-governmental entity
  or of any other person or entity; (vii) the quality of any labor or materials relating in any way to
  the Property; or (viii) the condition of title to the Property or the nature, status and extent of any
  right-of-way, lease, right of redemption, possession, lien, encumbrance, license, reservation,
  covenant, condition, restriction or any other matter affecting the Property except as expressly set
  forth in this Agreement. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT
  OR THE CLOSING DOCUMENTS, SELLER HAS NOT, DOES NOT AND WILL NOT
  MAKE ANY WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE
  PROPERTY AND SELLER SPECIFICALLY DISCLAIMS ANY OTHER IMPLIED
  WARRANTIES OR WARRANTIES ARISING BY OPERATION OF LAW, INCLUDING,
  BUT IN NO WAY LIMITED TO, ANY WARRANTY OF CONDITION,
  MERCHANTABILITY, HABITABILITY OR FITNESS FOR A PARTICULAR
  PURPOSE OR USE. FURTHERMORE, EXCEPT AS EXPRESSLY PROVIDED IN THIS
  AGREEMENT OR THE CLOSING DOCUMENTS, SELLER HAS NOT, DOES NOT AND
  WILL NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO
  COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR
  LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS
  INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING,
  GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS
  WASTE OR SUBSTANCE INCLUDING, WITHOUT LIMITATION, ASBESTOS, PCB
  AND RADON. SUBJECT ONLY TO THE EXPRESS WARRANTIES SET FORTH IN
  THIS AGREEMENT OR CLOSING DOCUMENTS, BUYER WILL BE ACQUIRING
  THE PROPERTY “AS IS AND WHERE IS, WITH ALL FAULTS,” IN ITS PRESENT
  STATE AND CONDITION, SUBJECT ONLY TO NORMAL WEAR AND TEAR. BUYER
  SHALL ALSO ACKNOWLEDGE AND AGREE THAT THERE ARE NO ORAL
  AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR
  AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY
  THIRD PARTY. THE TERMS AND CONDITIONS OF THIS SECTION SHALL

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                    Page 16 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 26 of
                                        52



  SURVIVE THE CLOSING, AND NOT MERGE WITH THE PROVISIONS OF ANY
  CLOSING DOCUMENTS.

                   8.1.5. Release, Limitation of Recourse. Except as expressly set forth in this
  Agreement to the contrary and except for any claims arising under the express representations,
  warranties or covenants of Seller under this Agreement or under the indemnity provisions of any
  document delivered in connection with the Closing, except the special warranty of title contained
  in the Deed, except in the event of a breach of the indemnity contained in Section 24 below, except
  with respect to pro-rations set forth in Section 6.7 above, and except in the event of fraud or
  fraudulent misrepresentation by Seller Related Parties, Buyer for itself and its agents, affiliates,
  successors and assigns, hereby releases and forever discharges Seller and any party related to or
  affiliated with Seller and their respective successors and assigns, including any direct or indirect
  member of Seller (collectively, the “Seller Related Parties”), from and against any and all claims
  at law or equity which Buyer or any party related to or affiliated with Buyer and their respective
  successors and assigns (each a “Buyer Related Party”), whether known or unknown at the time
  of this Agreement, which Buyer or a Buyer Related Party has or may have in the future, arising
  from or related to any matter or thing relating to or in connection with the Property, including but
  not limited to, the documents and information referred to in this Agreement, any construction
  defects, errors or omissions in the design or construction and arising out of the physical,
  environmental, economic or legal condition of the Property, including, without limitation, any
  claim for indemnification or contribution arising under the Comprehensive Environmental
  Response, Compensation, and Liability Act (42 U.S.C. Section 9601, et. seq.) or any similar
  federal, state or local statute, rule or ordinance relating to liability of property owners or operators
  for environmental matters.

               8.2.   Covenants of Seller. Seller hereby covenants as follows:

                 8.2.1. At all times from the Effective Date through the Closing Date, Seller shall
  cause to be in force fire and extended coverage insurance upon the Property and public liability
  insurance with respect to damage or injury to persons or property occurring on the Property in at
  least such amounts as are maintained by Seller on the Effective Date;

                 8.2.2. From the Effective Date through the Closing Date, Seller shall not sell,
  assign or convey any right, title or interest whatsoever in or to the Property, or create or permit to
  attach any lien, security interest, easement, encumbrance, charge or condition affecting the
  Property (other than the Permitted Exceptions) without promptly discharging the same prior to
  Closing;

                 8.2.3. Except as may be necessary for health and safety, Seller shall not, without
  Buyer’s written approval, (a) amend or waive any right under any Contract such that the same
  would affect the Property following Closing; or (b) enter into any agreement of any type affecting
  the Property that is not terminated as of the Closing;

                8.2.4. From and after the Effective Date, Seller shall operate the Property in the
  manner in which Seller has previously operated the Property; provided, however, that Seller shall
  have no obligation to make any capital improvements; and

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 17 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 27 of
                                        52




                  8.2.5. From the Effective Date until the Closing or sooner termination of this
  Agreement, Seller covenants as follows: (a) Seller shall not place any mortgage or, without prior
  notice to Buyer, any other encumbrance, easement, covenant, condition, right-of-way or restriction
  on the Property, amend or modify any such instrument, or voluntarily take any other action that
  materially and adversely affects title to the Property as same exists on the Effective Date; (b) Seller
  will give prompt written notice (in no event later than five (5) Business Days after any incident of
  fire or other casualty) to Buyer of any fire or other casualty affecting the Property after the
  Effective Date; (c) Seller will deliver to Buyer, promptly after receipt by Seller, a copy of all
  current written default and other material notices from the service providers under any Contracts
  and all written notices of any violations issued to Seller by any governmental authority with respect
  to the Property prior to the Closing Date (“Existing Violations”) and any other material notices
  received from any governmental authority with respect to the Property; and (d) Seller shall
  immediately notify Buyer if Seller receives notice or knowledge of any information that would
  result in a misrepresentation under Section 8.1 hereof. If Seller is unable to cure any Existing
  Violation at or before the Closing, Seller shall have the right, in Seller’s sole discretion, in lieu of
  curing any such Existing Violation but subject to Buyer’s reasonable approval, to deposit in escrow
  with the Title Company at Closing a sum of money sufficient to cure any such Existing Violation
  and Buyer shall have the right to expend the money so deposited for such purpose.

          8.3.   Covenants of Buyer. In the event Buyer elects to finance this transaction, prior to
  the expiration of the Inspection Period, Buyer shall make application for the financing, and Buyer
  shall use its commercial reasonable efforts to prosecute its application for and to obtain such
  financing.

  9.      Representations and Warranties of Buyer. Buyer hereby represents and warrants to Seller
  as follows:

         9.1.   Buyer has full power and authority to enter into this Agreement, to perform this
  Agreement and to consummate the transactions contemplated hereby. This Agreement is a legal,
  valid and binding obligation of Buyer, enforceable against Buyer in accordance with its terms,
  subject to the effect of applicable bankruptcy, insolvency, reorganization, arrangement,
  moratorium or other similar laws affecting the rights of creditors generally; and

          9.2.   The execution, delivery and performance by Buyer of this Agreement, and all other
  agreements, instruments and documents referred to or contemplated herein or therein do not
  require the consent, waiver, approval, license or authorization of any person or public authority
  which has not been obtained and do not and will not contravene or violate (with or without the
  giving of notice or the passage of time or both), the organizational documents of Buyer or any
  judgment, injunction, order, law, rule or regulation applicable to Buyer.

  10.          Conditions Precedent to Closing.

         10.1. The obligations of Buyer pursuant to this Agreement shall, at the option of Buyer,
  be subject to the following conditions precedent:



  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 18 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 28 of
                                        52



                 10.1.1. All of the representations, warranties and agreements of Seller set forth in
  this Agreement shall be true and correct in all material respects as of the Effective Date and as of
  the Closing Date, and Seller shall not have on or prior to Closing, failed to meet, comply with or
  perform in any material respect any conditions or agreements on Seller’s part as required by the
  terms of this Agreement;

                 10.1.2. There shall not exist any material, adverse encumbrance or title defect
  affecting the Property except for the Permitted Exceptions or matters to be satisfied at Closing;
  and

                   10.1.3. Seller shall have obtained, in a form reasonably acceptable to Buyer, the
  approval of the sale of the Property, as contemplated by this Agreement, from the Bankruptcy
  Court governing Seller, sufficient for purposes of delivering the Deed and sufficient for purposes
  of the Title Company issuing the Title Policy, free and clear of any exceptions related to such
  bankruptcy or any debtor relief laws, including confirmation acceptable to the Title Company that
  all notices to creditors required under applicable bankruptcy or any debtor relief laws were timely
  given (the “Bankruptcy Approval”). Seller agrees to use commercially reasonable efforts to
  obtain the Bankruptcy Approval on or before the expiration of the Inspection Period and Seller
  shall notify Buyer in writing when Bankruptcy Approval is obtained and deliver to Buyer copies
  of all documentation evidencing the same and pertaining to the same. If the Bankruptcy Approval
  is not timely obtained, either Seller or Buyer may terminate this Agreement by delivering written
  notice of termination (which notice may be sent by email) at any time prior to the expiration of the
  original Inspection Period. In the event of such termination, the Due Diligence Items shall be
  returned to Seller, the Deposit shall be paid to Buyer, and thereafter, neither Seller nor Buyer shall
  have any continuing obligations hereunder except as otherwise expressly set forth herein.

                  10.1.4. The Title Company must be unconditionally prepared to issue the Title
  Policy to Buyer insuring good and indefeasible title to the Land and Improvements subject to no
  exceptions other than (A) exceptions contained in the Title Report and approved by Buyer before
  the Closing; and (B) standard printed exceptions and other common exceptions generally included
  in a Texas Owner Policy of Title Insurance provided that (I) the standard exception for restrictive
  covenants must either be deleted or reference only restrictions that were contained in the Title
  Report and approved by Buyer before the Closing; (II) the standard exception for taxes must reflect
  only taxes for the current year; (III) there must be no exception for “visible and apparent
  easements,” “easements or rights that a survey might show,” “public or private roads,” “lack of a
  right of access to and from the land,” or the like (except if reference is made to a specific survey
  and a specific unrecorded exception shown on the survey); (IV) there must be no exception for
  “rights of parties in possession;” and (V) at Buyer’s option, the exception relating to discrepancies,
  conflicts, or shortages in area or boundary lines, or any encroachments or protrusions or any
  overlapping of improvements shall be modified to delete that exception, except as to “shortages in
  area.” Notwithstanding anything herein to the contrary, there must be no exception relating to
  bankruptcy proceedings or any debtor relief laws, which shall require, but not be limited to, Seller
  providing confirmation acceptable to the Title Company that all notices to creditors required under
  applicable bankruptcy or any debtor relief laws were timely given. The Title Policy shall
  additionally include any other endorsements and/or amendments to the Title Policy that are
  requested by Buyer and that are paid for by Buyer.

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 19 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 29 of
                                        52




                   10.1.5. On the Closing Date, there must be no litigation, pending or threatened,
  seeking (A) to enjoin the consummation of the sale and purchase hereunder, (B) to recover title to
  all or any part of the Property, or any interest therein, (C) to substantially increase ad valorem taxes
  assessed against the Land and Improvements before or after the Closing, or (D) to enjoin the
  violation of any law, rule, regulation, restrictive covenant, or zoning ordinance that may be
  applicable to the Property.

          10.2. The obligations of Seller under this Agreement shall, at the option of Seller, be
  subject to the following condition precedent:

                 10.2.1. All of the representations, warranties and agreements of Buyer set forth in
  this Agreement shall be true and correct in all material respects as of the Effective Date and as of
  the Closing Date, and Buyer shall not have on or prior to Closing, failed to meet, comply with or
  perform in any material respect any conditions or agreements on Buyer’s part as required by the
  terms of this Agreement.

           10.3. If any condition precedent is not fully satisfied by Closing, the party in whose favor
  the condition runs shall notify the other party and may terminate this Agreement by written notice
  (in all events such written notice shall be given on or prior to the Closing Date as it may be
  extended) whereupon this Agreement shall be canceled, the Due Diligence Items shall be returned
  to Seller, the Deposit shall be paid to Buyer and, thereafter, neither Seller nor Buyer shall have
  any continuing obligations hereunder except as otherwise expressly set forth herein; provided,
  however, that if either party notifies the other of a failure to satisfy the conditions precedent set
  forth in Section 10 the party receiving such notice may, within five (5) days of receipt of such
  notice agree to satisfy the condition by written notice to the other party, and the other party shall
  thereupon be obligated to close the transaction contemplated hereby provided the party that failed
  to satisfy the condition so satisfies such condition and such Closing occurs within ten (10) days of
  the scheduled Closing Date.

  11.     Damage or Destruction Prior to Closing. Seller bears the risk of all loss or damage to the
  Property from all causes until the Closing Date. In the event that the Property should be damaged
  by any Casualty prior to the Closing, Seller shall give prompt written notice to Buyer. If the
  Property is “materially damaged” (as hereinafter defined) by a fire or other casualty event (a
  “Casualty”) prior to Closing, Buyer may elect, in Buyer’s sole discretion, terminate this
  Agreement by written notice given to Seller within ten (10) Business Days after Buyer receives
  written notice of the occurrence of such Casualty from Seller. If Buyer so terminates this
  Agreement, then the Deposit shall be returned to Buyer and neither party shall have any further
  rights or obligations hereunder except as set forth herein. If Buyer does not so terminate this
  Agreement, or if the Property is not deemed “materially damaged,” Buyer will remain bound to
  purchase the Property for the full Purchase Price pursuant to the terms of this Agreement, without
  regard to the occurrence or effect of the Casualty; provided that at Closing Seller will assign to
  Buyer all of Seller’s interest in any property and any insurance proceeds relating to the Casualty
  and credit to Buyer an amount equal to any deductible applicable to Seller’s insurance policy
  related to such casualty claim. For purposes of this Section, the Property shall be deemed
  “materially damaged” if (i) the estimated repair cost is greater than Five Hundred Thousand
  Dollars ($500,000.00) or (ii) (a) the damage or destruction is not covered by Seller’s insurance or

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 20 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 30 of
                                        52



  such insurance is not for full replacement cost and (b) the estimated repair cost is greater than Two
  Hundred Thousand Dollars ($200,000.00).

  The provisions of this Section 11 and Section 12 below shall control, and be effective,
  notwithstanding the provisions of the Uniform Vendor and Purchaser Risk Act set forth in Section
  5.007 of the Texas Property Code.

  12.     Eminent Domain. If, before the Closing, proceedings are commenced, or notice of any
  condemnation or intent to condemn is given by exercise of the power of eminent domain with
  respect to all or any portion of the Property (“Condemnation”) Seller shall give prompt written
  notice to Buyer. If the Condemnation, as reasonably determined by Buyer, would render the
  Property unacceptable to Buyer or unsuitable for Buyer’s intended use, as determined by Buyer in
  Buyer’s sole discretion, Buyer shall have the right, by giving written notice to Seller within thirty
  (30) days after Seller gives notice of the Condemnation to Buyer, to terminate this Agreement, in
  which event this Agreement shall terminate, the Deposit shall be returned to Buyer, the Due
  Diligence Items shall be returned to Seller and neither party shall have any further obligation to
  the other except as expressly provided herein. If Buyer has the right to terminate this Agreement
  pursuant to the preceding sentence but Buyer does not exercise such right, then this Agreement
  shall remain in full force and effect and, at the Closing, the condemnation award (or, if not
  therefore received, the right to receive such portion of the award) payable on account of the taking
  shall be transferred to Buyer. Seller shall give written notice to Buyer within three (3) Business
  Days after Seller’s providing written notice to Buyer of the commencement of any proceedings for
  the taking by exercise of the power of eminent domain of all or any part of the Property.

  13.      Notices. All notices, demands and other communications of any type given by any party
  hereunder, whether required by this Agreement or in any way related to the transaction contracted
  for herein, other than routine communications related to day-to-day business or operational
  matters, shall be void and of no effect unless given in accordance with the provisions of this Section
  13, unless otherwise expressly provided in this Agreement. All notices shall be in writing and
  shall be delivered (i) by courier; (ii) by Federal Express or other nationally recognized overnight
  delivery service; (iii) sent by United States certified mail, return receipt requested, or (iv) by e-
  mail. Notices delivered by e-mail must be followed by confirmation via Federal Express or other
  nationally recognized overnight delivery service or via United States certified mail, return receipt
  requested. Notices shall be deemed received (i) if by courier, upon delivery or refusal of same;
  (ii) if by Federal Express or other nationally recognized overnight delivery service, the Business
  Day following deposit; (iii) if sent by United States certified mail, return receipt requested, then
  upon the deposit in a regularly maintained receptacle for United States mail, postage prepaid and
  (iv) immediately following e-mail transmission. Any notice received on a non-Business Day or
  after 5:00 p.m. Central Standard Time, as applicable, on a Business Day shall be deemed received
  on the next Business Day. Notices shall be given to the following addresses:

               Seller:                    Lone Star Brewery Development, Inc.
                                          c/o Mr. Keith Smith, CEO
                                          1233 W. Loop South, Suite 1170
                                          Houston, Texas 77027
                                          E-mail: Ksmith@parkviewadv.com


  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 21 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 31 of
                                        52




               With Required Copies to:   Thomas Rice
                                          Pulman, Cappuccio & Pullen, LLP
                                          2161 NW Military Hwy, Ste 400
                                          San Antonio, TX 78213
                                          Telephone: (210) 222-9494
                                          E-mail: Trice@pulmanlaw.com

               Buyer:                     GrayStreet Acquisitions
                                          c/o GrayStreet Partners
                                          4515 San Pedro Avenue
                                          San Antonio, Texas 78212
                                          Attention: Kevin Covey
                                          Email: kevin@graystreet.com

               With Required Copies to:   Kruger Carson, PLLC
                                          711 Navarro Street, Suite 230
                                          San Antonio, Texas 78205
                                          Attention: Brad Carson
                                          Email: brad@krugercarson.com

          Notices or other communications by a party may be furnished by its legal counsel (in-house
  or outside counsel). The parties shall have the right from time to time to change their respective
  designees and addresses and may do so by giving at least five (5) days advance written notice to
  the other party. Any party who fails to keep its information under this Section current with the then
  name and address of the individuals who are to receive notice or communication on its behalf,
  shall solely bear the consequences of that failure.

  14.          Remedies.

          14.1. Defaults by Seller. This Section 14.1 shall not apply to breaches of representations
  and warranties, which shall be governed by Section 8.1.2 above. If there is any material default
  by Seller under this Agreement, following written notice to Seller and seven (7) days, during which
  period Seller may cure the default, Buyer may, as its sole remedy, elect to either (i) declare this
  Agreement terminated in which case the Deposit shall be returned to Buyer; or (ii) treat this
  Agreement as being in full force and effect and bring an action against Seller for specific
  performance, however, if specific performance is not an available remedy, Buyer may bring suit,
  in law or in equity, for damages. Notwithstanding the foregoing, Seller’s right to cure shall not be
  applicable to a failure to close and the Closing shall in no event be extended pursuant to this
  Section.

          14.2. Defaults by Buyer. If there is any material default by Buyer under this Agreement,
  following written notice to Buyer and seven (7) days, during which period Buyer may cure the
  default, then Seller may, as its sole remedy, declare this Agreement terminated, in which case the
  Deposit shall be paid to Seller as liquidated damages and not as penalty, in full satisfaction of
  claims against Buyer hereunder, and each party shall thereupon be relieved of all further
  obligations and liabilities, except any which survive termination. Seller and Buyer agree that
  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 22 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 32 of
                                        52



  Seller’s damages resulting from Buyer’s default are difficult, if not impossible, to determine, and
  the above amounts represent a fair estimate of those damages and have been agreed to in an effort
  to cause the amount of damages to be certain. Notwithstanding the foregoing, Buyer’s right to cure
  shall not be applicable to a failure to close and the Closing shall in no event be extended pursuant
  to this Section. In the event this Agreement is terminated due to the default of Buyer hereunder,
  Buyer shall deliver to Seller, at no cost to Seller, the Due Diligence Items and, if requested in
  writing by Seller, any or all of Buyer’s Reports, subject to reimbursement pursuant to Section 5.2.

  15.      Assignment. Buyer may assign its rights under this Agreement to any individual and/or
  entity without Seller’s consent; provided, however, that Buyer shall have no such right unless a
  written assignment is delivered to Seller no later than two (2) days before the Closing Date; and
  further provided that no such assignment shall relieve Buyer of its obligations hereunder. In lieu
  of a formal assignment of this Agreement Buyer shall have the right to take title to the Property at
  the Closing in a name other than Buyer’s name, provided such nominee is wholly-owned by or
  affiliated with Buyer, GrayStreet Partners or any GrayStreet entity, Caliburn Capital or any related
  entity, Kevin Covey, or Paul Covey.

  16.     Applicable Law. This Agreement shall be construed and interpreted in accordance with
  the laws of the state of Texas, considered without regard to its conflicts of law principles. Any
  claims or causes of action relating to this Agreement or its subject matter shall likewise be resolved
  in accordance with Texas law. Each party, not otherwise subject to the jurisdiction of courts in
  Texas, hereby submits to the jurisdiction of all applicable courts sitting in Texas and, to the fullest
  extent permitted by law, waives any objection it may now or hereafter have to Texas courts of
  proper jurisdiction resolving any such claims or causes of action. Any judicial proceeding
  involving the parties that is related to this Agreement or its subject matter, including disputes
  relating to the formation or validity of this Agreement or the enforcement of its provisions, shall
  be brought exclusively in a court of proper jurisdiction in Bexar County, Texas. Each party
  voluntarily, knowingly, and irrevocably waives all “forum non conveniens” or similar claims,
  including claims under Tex. Civ. Prac. & Rem. Code §15.002(b), that a proceeding in Bexar
  County, Texas would be inappropriate, inconvenient or otherwise improper. Proceedings to
  enforce a judgement shall not be so limited.

  17.     Interpretation; Construction, Severability. Where required for proper interpretation, words
  in the singular shall include the plural; the masculine gender shall include the neuter and the
  feminine, and vice versa. The terms “successors and assigns” shall include the heirs,
  administrators, executors, successors, and assigns, as applicable, of any party hereto. Section and
  other headings in this Agreement are for convenience only and shall not affect the interpretation
  of this Agreement. The words “include,” “includes,” and “including” will be deemed to be
  followed by “without limitation, unless expressly indicated otherwise.” Words in the singular form
  will be construed to include the plural and vice versa, unless the context otherwise requires.
  “Herein,” “hereof,” and words of similar import refer to this Agreement as a whole and not to a
  particular Section, unless expressly so limited.

  The provisions of this Agreement represent the results of discussions and negotiations between the
  parties, each of whom has had the opportunity to be represented by counsel of its selection. The
  parties intend that these provisions be interpreted and construed neutrally, in accordance with their

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                  Page 23 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 33 of
                                        52



  usual and customary meanings. As a result, the parties hereby voluntarily, knowingly, and
  irrevocably waive any rule of law to the effect that ambiguous or conflicting terms or provisions
  contained in this Agreement shall be interpreted or construed against the party whose counsel
  prepared this Agreement or any earlier draft of this Agreement.

  If any provision of this Agreement is held to be unenforceable by a court of competent jurisdiction,
  the holding will be limited to the unenforceable provision and will not affect the validly and
  enforceability of the remaining provisions of this Agreement. In addition, the holding will be
  limited to the geographic area of court’s jurisdiction and will not render the impacted provision
  ineffective in other areas. If any provision is determined by a court of competent jurisdiction to be
  too broad to be legally enforceable, that provision shall be construed to be only so broad as is
  enforceable.

  18.     Amendment. This Agreement may not be modified or amended, except by an agreement
  in writing signed by the parties. The parties may waive any of the conditions contained herein or
  any of the obligations of the other party hereunder, but any such waiver shall be effective only if
  in writing and signed by the party waiving such conditions and obligations. The exchange of an
  amendment or waiver may be carried out with counterparts in a pdf format and its execution may
  be accomplished by the electronic signatures of the parties’ duly authorized representatives
  pursuant to the UETA (as defined below). Any attempt to amend this Agreement or waive its
  provisions in any other manner shall be void and of no force or effect whatsoever.

  19.      Attorney’s Fees. In any legal dispute between the parties related to this Agreement or the
  subject matter hereof, each party shall be responsible for the payment of its own attorneys’ fees
  and other legal costs until the dispute is finally resolved by court action, settlement, or other means.
  In the event it becomes necessary for either party to file a suit to enforce this Agreement or any
  provisions contained herein, the prevailing party shall be entitled to recover, in addition to all other
  remedies or damages, reasonable attorneys’ fees, expert fees and costs of court incurred in such
  suit, including those related to any appeal or review. The prevailing party or parties shall be those
  whose position(s) in the outcome of the dispute predominates over the position(s) of the other party
  or parties. A party’s position shall be conclusively deemed to be predominant when: (i) the total
  monetary award or settlement amount the party is entitled to receive from the opposing party or
  parties is greater than the total of any award or settlement amount the party is obligated to pay to
  the opposing party or parties; (ii) the party made a successful effort to enforce the terms of the
  Agreement (whether injunctive or contractual); or (iii) the party was a defendant and was
  successful in defending itself against the opposing party’s or parties’ claims. This Section 19 shall
  survive Closing.

  20.     Entire Agreement; Survival. This Agreement, including all exhibits, addenda, and other
  materials that are hereby expressly made a part hereof, and any recitals set forth above, constitutes
  the entire agreement between the parties pertaining to the subject matter hereof and supersedes all
  prior and contemporaneous agreements and understandings of the parties in connection therewith.
  No representation, warranty, covenant, agreement or condition not expressed in this Agreement or
  in any Closing document, if any, shall be binding upon the parties hereto nor shall they affect or
  be effective to interpret, change or restrict the provisions of this Agreement. All of the obligations
  of the parties hereunder and all other provisions of this Agreement shall be deemed to have merged

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 24 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 34 of
                                        52



  into the Deed and shall be extinguished at Closing or the earlier termination of this Agreement,
  except as expressly provided herein.

  21.     Multiple Originals; Counterparts; Signatures. The parties may execute numerous originals
  of this Agreement. Each such executed Agreement and copies of the same shall have the full force
  and effect of an original executed instrument. This Agreement may be executed in any number of
  counterparts, all of which when taken together shall constitute the entire Agreement. To facilitate
  the formation of this Agreement, the parties may execute and exchange by electronic means (pdf
  document or the like) electronic counterparts of the signature and acknowledgment pages, which
  shall be deemed original pages for all purposes. Electronic signature and acknowledgment pages
  may be attached to any counterpart of this Agreement to form a single, consolidated document.

  22.     Electronic Transaction. Communications, notices and transactions between the parties
  related to this Agreement may be carried out by electronic means pursuant to the Uniform
  Electronic Transactions Act, Tex. Bus. & Comm. Code, §322.001 et seq. or successor statutes
  (“UETA”); subject, however, to the following limitation: this document may not be amended, and
  its provisions may not be waived, orally or by electronic communications between the parties.
  Amendments to this document and waivers of its provisions may be effectuated only in the manner
  authorized by Section 18 of this Agreement.

  23.    Time of the Essence; Business Day Convention. Time is of the essence of this Agreement.
  Except as provided in Section 6.3, time periods hereunder shall be deemed to expire at 5:00 p.m.
  Central Standard Time. If the final date of any period or date of performance falls upon a Saturday,
  Sunday or legal holiday under Federal law, or the laws of the State in which the Real Property is
  located (“Business Day”), then in such event the expiration date of such period or time of
  performance shall be extended to the next Business Day.

  24.     Real Estate Commission. Buyer and Seller each represent to the other that no broker’s or
  real estate commissions or other finder’s fees, other than a commission payable by Seller to Jones
  Lang LaSalle Americas, Inc. (the “Broker”), are or shall be due in respect to this transaction by
  reason of any agreement made or which may be alleged to have been made by Buyer or Seller. At
  Closing, Seller shall pay all commissions and fees owed to the Broker pursuant to Seller’s separate
  agreement with the Broker. Each party agrees to indemnify and hold harmless the other from and
  against any and all claims, demands or the cost or expense thereof, including reasonable attorney’s
  fees, arising out of any broker’s commission, fee or other compensation due or alleged to be due
  in connection with the transactions contemplated by this Agreement based upon an agreement
  alleged to have been made or other action alleged to have been taken by the indemnifying party.
  This Section 24 shall survive Closing.

  25.    Parties Not Bound. Delivery of drafts of this Agreement, and all discussions and written
  communications regarding drafts of this Agreement, are preliminary discussions only and shall not
  serve as the basis for any claim of any kind between the parties including any claim of reliance,
  estoppel, breach of good faith or breach of contract. Neither party is bound unless and until a fully
  executed Agreement is delivered by both parties.

  26.          Disclosures.

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 25 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 35 of
                                        52




         26.1. District. If the Property is situated in a utility or other statutorily created district
  providing water, sewer, drainage, or flood control facilities and services, Chapter 49 of the Texas
  Water Code requires Seller to deliver and Buyer to sign the statutory notice relating to the tax rate,
  bonded indebtedness, or standby fee of the district prior to final execution of this Agreement.

          26.2. Title Examination or Policy. The Buyer should have the Property examined by an
   attorney of the Buyer’s choosing or the Buyer should be furnished with or obtain a title policy.

          26.3. Certificated Service Area of a Utility Service Provider. If the Property is situated
  in a certificated service area of a utility service provider, Section 13.257 of the Texas Water Code
  requires Seller to deliver and the Buyer to sign the required statutory notice.

          26.4. Pipelines. If a transportation pipeline, including a pipeline for the transportation of
  natural gas, natural gas liquids, synthetic gas, liquefied petroleum gas, petroleum or a petroleum
  product or hazardous substance, is located on or within the Property, Seller shall give Buyer
  statutory notice regarding such pipeline(s) as required by Section 5.013 of the Texas Property
  Code.

         26.5. Public Improvement District. If the Property is in a public improvement district,
  Section 5.014 of the Texas Property Code requires Seller to deliver and the Buyer to sign the
  required statutory notice.




                 [THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK;
                       SIGNATURES TO FOLLOW ON THE NEXT PAGE(S).]




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 26 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 36 of
                                        52
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 37 of
                                        52



                       SIGNATURE PAGE(S) FOR
    AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW
                           INSTRUCTIONS

        IN WITNESS WHEREOF, the undersigned Seller and Buyer have executed this
  Agreement as of the Effective Date.


                                                  SELLER:

                                                  Lone Star Brewery Development, Inc.
                                                  1233 W. Loop South, Suite 1170
                                                  Houston, Texas 77027



                                                          By: Keith Smith
                                                          Title: Chief Executive Officer




                                                  BUYER:

                                                  GRAYSTREET ACQUISITIONS, LLC,
                                                  a Texas limited liability company



                                                  By:
                                                  Name: Kevin Covey
                                                  Title: Manager




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 27 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 38 of
                                        52



                                 CONSENT OF ESCROW HOLDER

  Escrow Holder hereby agrees to perform its obligations under this Agreement and acknowledges
  receipt of a fully executed counterpart of this Agreement on                   , 2020 (the
  “Effective Date”).

                                  CHICAGO TITLE INSURANCE COMPANY


                                                  By:
                                                  Name:
                                                  Title:




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions         Page 28 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 39 of
                                        52



                                              Exhibit A
                                           Legal Description




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions   Page 29 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 40 of
                                        52



                                                   Exhibit B
                                               Due Diligence Items

  (1)          The current title insurance policy and any previous title policies' commitments and
               exception documents referred to therein;

  (2)          "As-built” and any other plans and specifications for the Property;

  (3)          Any reports, surveys, assessments or other information relating to soil and subsurface
               conditions in respect to the Property;

  (4)          Any existing surveys of the Property;

  (5)          Copies of all leases and contracts (maintenance, security, property management,
               warranties, etc.) affecting the Property and any amendments thereto, if any;

  (6)          Copies of 2017, 2018, and 2019 tax bills and 2020 estimates;

  (7)          Copies of all soils reports; feasibility studies; engineering studies, financial reports,
               environmental reports, studies, assessments, and notices and any other reports in Seller’s
               possession or control, including, copies of any Phase I environmental assessment report
               and any other reports, assessments and surveys relating the environmental condition of
               the Property;

  (8)          Copies of any asbestos encapsulation contracts, process and the certificate completion;

  (9)          Copies of any contracts for the roof replacement repairs and certification of completion
               thereof; and

  (10)         An itemized schedule of all Personalty.

  (11)         Any documentation regarding water, sanitary sewer, gas and other utilities serving the
               Property; utility information pertaining to the Property;

  (12)         Copies of all existing insurance policies affecting any of the Improvements or the
               Personalty;

  (13)         A written description of all oral agreements with third parties, if any, affecting the Land,
               Improvements, and Personalty or the operation thereof;

  (14)         Copies of tax statements and paid tax receipts and of utility bills and paid utility receipts
               for the immediately preceding calendar year, and the tax statement and the utility bills
               and paid utility receipts for the current year, to the extent available to Seller;

  (15)         Copies of certificate(s) of occupancy and all other certificates, permits and governmental
               licenses or approvals relating to the Property or the operation thereof, to the extent
               available to Seller; and


  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                       Page 30 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 41 of
                                        52



  (16)         Copies of all documentation pertaining to the bankruptcy affecting the Property.




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 31 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 42 of
                                        52




                                               Exhibit C
                                        Special Warranty Deed

  NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU
  MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION
  FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY
  BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL
  SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

                                   SPECIAL WARRANTY DEED

  THE STATE OF TEXAS                      §
                                          §
  COUNTY OF ________                      §       KNOW ALL PERSONS BY THESE PRESENTS:

           That _____________________, a _____________________ (“Grantor”), for and in
  consideration of the sum of Ten and No/100 Dollars ($10.00) and other valuable consideration to
  the undersigned paid by _____________________, a ____________________ (“Grantee”),
  whose address is _____________________, the receipt and sufficiency of which are hereby
  acknowledged, has GRANTED, BARGAINED, SOLD, AND CONVEYED, and by these presents
  does GRANT, BARGAIN, SELL, AND CONVEY unto Grantee, the tract of land located in
  _________ County, _____, described in Exhibit A attached hereto and made a part hereof,
  together with all improvements thereon (the “Property”), and all rights, privileges, appurtenances,
  easements, and hereditaments owned by Grantor and located thereon or pertaining thereto,
  including all rights, title, and interest of Grantor in and to all easements, adjacent streets, alleys,
  strips, gores, or rights-of-way pertaining thereto, and subject to the matters set forth on Exhibit B
  attached hereto and made a part hereof, but only to the extent the same are valid and subsisting
  and affect the Property (the “Permitted Exceptions”).

           Grantor hereby assigns and transfers to Grantee all claims and causes of action arising from
  or related to any Environmental Injury or other injury to the Property that may have occurred or
  originated prior to the date of this instrument. “Environmental Injury” means any injury, damage,
  or loss in value to the Property arising from or related to any spill, leak, or release of any substance
  that is defined or listed as a hazardous, toxic, or dangerous substance under any existing federal,
  state, county, or municipal law, ordinance, code, regulation, standard, or guideline in any way
  relating to or regulating human health or safety or industrial hygiene or environmental conditions
  or pollution or contamination. Grantor makes no representations or warranties of any nature to
  Grantee as to the existence or viability of any such claims or causes of action.

          TO HAVE AND TO HOLD the Property, together with all and singular the rights and
  appurtenances thereto in anywise belonging unto Grantee and its successors and assigns forever,
  subject to the Permitted Exceptions; and Grantor does hereby bind itself and its successors and
  assigns to WARRANT AND FOREVER DEFEND all and singular the Property unto Grantee and
  Grantee’s successors and assigns against every person whomsoever lawfully claiming or to claim
  the same or any part thereof by, through, or under Grantor, but not otherwise, subject to the
  Permitted Exceptions.

  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                   Page 32 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 43 of
                                        52



         Grantee hereby assumes and agrees to pay all taxes affecting the Property for the year 2020
  and subsequent years.

          As a material part of the consideration for this sale, Grantor and Grantee agree that Grantee
  is taking the Property “AS IS, WHERE IS” and that there are no representations, disclosures, or
  express or implied warranties, except those contained in the purchase contract by and between
  Grantor and Grantee for the purchase and sale of the Property (the “Contract”). Grantee has not
  relied on any information, other than Grantee’s inspection and the representations and warranties
  expressly contained in the Contract.

                                           [Signature Page Follows]




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                 Page 33 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 44 of
                                        52



          IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor on
  the date set forth below, to be effective as of the ___ day of ______________, 20_____.

                                                  GRANTOR:

                                                                                           ,
                                                  a



                                                  By:
                                                  Name:
                                                  Title:
                                                  Date:

                                                           EXHIBIT ONLY. DO NOT EXECUTE.




  THE STATE OF ____________               §
                                          §
  COUNTY OF _______________               §

          This instrument was acknowledged before me on this _____ day of _______________,
  20____, by _______________, _______________ of _______________, a _______________, on
  behalf of said _______________.



                                                           NOTARY PUBLIC in and for the
                                                           State of _____________

               [Seal]


  Exhibit A – Description of the Property
  Exhibit B - Permitted Exceptions




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions            Page 34 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 45 of
                                        52




                                                Exhibit D
                                           Non-Foreign Affidavit

                                           NON-FOREIGN AFFIDAVIT


          Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a transferee
  of a U.S. real property interest must withhold tax if the transferor is a foreign person. To inform
  the transferee that withholding of tax is not required upon the disposition of a U.S. real property
  interest by ___________________________ ("Transferor"), the undersigned hereby certifies the
  following on behalf of the Transferor.

               1.    Transferor is not a foreign corporation, foreign partnership, foreign trust, foreign
                     estate, or foreign person (as those terms are defined in the Internal Revenue Code
                     and the Income Tax Regulations promulgated thereunder);

               2.    Transferor is not a disregarded entity as defined in § 1.1445-2(b)(2)(iii);

               3.    Transferor's U.S. employer identification number is ________________; and

               4.    Transferor's address is:
                                                    ________________________
                                                    ____________________________

         Transferor understands that this certification may be disclosed to the Internal Revenue
  Service by the transferee and that any false statement contained herein could be punished by fine,
  imprisonment, or both.

           Under penalties of perjury the undersigned declares that it has examined this certification
  and to the best of its knowledge and belief it is true, correct and complete, and it further declares
  that it has authority to sign this document on behalf of Transferor.

                    [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                    Page 35 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 46 of
                                        52




                                                                                           ,
                                                  a



                                                  By:
                                                  Name:
                                                  Title:
                                                           Date:

                                                           EXHIBIT ONLY. DO NOT EXECUTE.




  THE STATE OF ____________               §
                                          §
  COUNTY OF _______________               §

          This instrument was acknowledged before me on this _____ day of _______________,
  20____, by _______________, _______________ of _______________, a _______________, on
  behalf of said _______________.



                                                           NOTARY PUBLIC in and for the
                                                           State of _____________

               [Seal]




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions            Page 36 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 47 of
                                        52



                                                    Exhibit E
                                  Bill of Sale and Assignment and Assumption

                     BILL OF SALE, ASSIGNMENT, AND ASSUMPTION AGREEMENT

          This BILL OF SALE, ASSIGNMENT, AND ASSUMPTION AGREEMENT (this
  “Bill of Sale”) is made and entered into as of the ___ day of _______________, 20___, by and
  between _____________________, a _____________________ (“Assignor”), and
  _____________________, a _____________________ (“Assignee”).

                                                  AGREEMENTS

        For good and valuable consideration, the receipt and sufficiency of which are hereby
  acknowledged, Assignor and Assignee hereby agree as follows:

  1.     Assignor hereby SELLS, TRANSFERS, ASSIGNS, and CONVEYS to Assignee the
  following (collectively, the “Assigned Property”):

               (a)     All fixtures, appliances, equipment, and other personal property of whatever kind
                       or character owned by Assignor and attached to or installed on or in the real
                       property located in _________ County, _____ (as more particularly described in
                       the attached Exhibit A, the “Land”) or the improvements located on the Land
                       (“Improvements”) (collectively, the “Personal Property”).

               (b)     All of Assignor’s right, title, and interest, if any, in and to all warranties, guaranties,
                       and bonds used in connection with and/or related to the maintenance, repair, or
                       operation of the Land or the Improvements (or any part thereof), but only to the
                       extent that the foregoing are assignable by Assignor without any necessary third-
                       party consent or to the extent that all necessary third-party consents to the
                       assignments have been obtained.

  2.     Subject to the matters set forth herein, Assignor hereby binds itself and its successors and
  assigns to FOREVER WARRANT and DEFEND title to the Personal Property unto Assignee and
  Assignee’s successors and assigns against every person whomsoever lawfully claiming the same
  or any part thereof by, through, or under Assignor, but not otherwise.

  3.       Assignee hereby accepts the assignment of the Assigned Property and agrees to assume
  and discharge, in accordance with the terms thereof, all of the obligations thereunder from and
  after the date hereof. Assignee agrees to indemnify and hold harmless Assignor from any cost,
  liability, damage, or expense (including attorneys’ fees) arising out of or relating to Assignee’s
  failure to perform any of the obligations relating to the Assigned Property, to the extent accruing
  on or after the date hereof. Assignor agrees to indemnify and hold harmless Assignee from any
  cost, liability, damage, or expense (including attorneys’ fees) arising out of or relating to
  Assignor’s failure to perform any of the obligations relating to the Assigned Property, to the extent
  accruing before the date hereof.



  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions                           Page 37 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 48 of
                                        52



  4.    This Bill of Sale may be executed in any number of counterparts, each of which shall be
  deemed an original, but all of which shall constitute one and the same instrument.

  5.      As a material part of the consideration for this sale, Assignor and Assignee agree that
  Assignee is taking the Assigned Property “AS IS, WHERE IS” and that there are no
  representations, disclosures, or express or implied warranties, except those contained in the
  purchase contract by and between Assignor and Assignee for the purchase and sale of the Land
  (the “Contract”). Assignee has not relied on any information, other than Assignee’s inspection and
  the representations and warranties expressly contained in the Contract.

                                       [Signature Page Follows]




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions              Page 38 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 49 of
                                        52



                       IN WITNESS WHEREOF, this Bill of Sale is executed on the dates set forth below
               to be effective as of the date first above written.


                                                  ASSIGNOR:

                                                                                             ,
                                                  a



                                                  By:
                                                  Name:
                                                  Title:
                                                           Date:

                                                  EXHIBIT ONLY. DO NOT EXECUTE.


                                                  ASSIGNEE:


                                                                                             ,
                                                  a



                                                  By:
                                                  Name:
                                                  Title:
                                                           Date:

                                                  EXHIBIT ONLY. DO NOT EXECUTE.




  {00470773}

  Agreement for Purchase and Sale of Real Property and Escrow Instructions               Page 39 of 23
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 50 of
                                        52




                      EXHIBIT 2




  {EXHIBIT Letters}
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 51 of
                                        52
20-50058-cag Doc#73 Filed 04/30/20 Entered 04/30/20 14:47:47 Main Document Pg 52 of
                                        52
